Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Contact electrode for Light Emitting Element of Display Device.”

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al. [US 2020/0020672 A1] (hereinafter Xi) and further in view of Cho et al. [US 2021/0327954 A1] (hereinafter Cho).

Regarding claim 1, the invention of Xi teaches,
a display device (10, Figs. 1AF-2B), comprising: 
a substrate (110/Gl/ILD/130 Fig. 2B, Para. 22); 
a first electrode (CO1, Figs. 1E and 2B, Para. 22, 36, and 41) and a second electrode (CO5, Figs. 1E and 2B, Para. 22, 37, and 41) spaced from each other on the substrate (110, Fig. 2B); 
a first insulating layer (150, Figs. 2B, Para. 22 and 41) on the first electrode (CO1); 
a first light emitting element (LED1, Fig. 2B, Para. 22, 38, and 42) located between the first electrode (CO1) and the second electrode (CO5, Figs. 1E and 2B); 
a second light emitting element (LED2, Fig. 1E [wherein LED2 is formed substantially similar to LED 1, Fig. 2B], Para. 22, 38, and 42) on the first insulating layer (150) and spaced from the first light emitting element (LED1; see Figs. 1E and 2B-2C wherein the second lighting element is in parallel); and 
a second insulating layer (168, Fig. 2B, Para. 45) on the first insulating layer (150) and covering at least a portion of the second light emitting element (LED2, Fig. 1E), 
wherein the first insulating layer (150) includes at least one first opening penetrating the first insulating layer (150) to expose a portion of the first electrode (leftmost opening through 150 over CO1, Fig. 2B), and
one end region of the second light emitting element (LED2) overlaps one of the at least one first opening (leftmost opening through 150 over CO1) and the other end region of the second light emitting element (LED2) overlaps one of the at least one second opening (gaps in 168 exposing 150, Figs. 1E and 2B).
Xi does not specifically disclose, 
the at least one first opening and the at least one second opening do not overlap each other in a thickness direction of the substrate,
However, it is noted that Xi mentions,
wherein the second insulating layer (168) includes openings in which each light emitting element comprises a separate portion of second insulating layer (168; gaps between each adjacent LED where second insulating layer [168] is not located, thus exposing 150, Fig. 2B), 
the at least one first opening and the at least one second opening do not overlap each other in a thickness direction of the substrate (110, wherein first and second openings and gaps formed in 150 [wherein vias 151 and 155 are located] and second insulating layer 168, respectively, do not entirely overlap, Fig. 2B).
Referring to Cho, Cho analogously teaches, 
a display device (10, Fig. 4; Figs. 1-5), comprising: 
the second insulating layer (520) includes at least one second opening (520P_2, Figs. 2 and 4-5, Para. 78-79) penetrating the second insulating layer (520) to expose a portion of the first insulating layer (510, Fig. 5), 
the at least one first opening (520P_1) and the at least one second opening (520P_2) do not overlap each other in a thickness direction of the substrate (110/300; see Figs. 2 and 5).
In view of such teachings of Xi and Cho,
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the light emitting element over openings to form contacts with each separate electrode while maintaining electrical insulation between electrodes for the proper function (i.e. prevention of electrical short from improper electrical contact) of the light-emitting device (see MPEP § 2143.I.A and § 2144.07).

Regarding claim 2, Xi teaches,
the display device of claim 1, wherein the first light emitting element (LED1, Fig. 2B, Para. 22, 38, and 42) and the second light emitting element (LED2, Fig. 2B, Para. 22, 38, and 42) are electrically connected to a first (CO1/CO2, Fig. 1E) and second electrode (CO5/CO6, Fig. 1E)
Xi does not specifically disclose, 
wherein the first and second light emitting elements share the same second electrode.
However, Xi does teach,
wherein the light emitting element (LED1, Fig. 1E) is electrically connected to the first electrode (CO1, Figs. 1E and 2B, Para. 22, 36, and 41) and the second electrode (CO5, Figs. 1E and 2B, Para. 22, 37, and 41).  It is also noted that light emitting element (LED1) has two segments which both connect to the first electrode (CO1) and second electrode (CO5).  Furthermore, the second light emitting element (LED2, Fig. 1E [wherein LED2 is formed substantially similar to LED 1, Fig. 2B], Para. 22, 38, and 42), formed substantially the same as the first light emitting element (LED1), has two segments or separate portions which are electrically connected to electrodes CO2 and CO6 (Fig. 1E, Para. 47 and 49).
Referring to Cho, Cho analogously teaches
the display device of claim 1, wherein the first light emitting element and the second light emitting element (plurality of light emitting elements 350, Figs. 1, 4-5, Para. 50; see also 350_2, Figs. 2 and 4-5, Para. 78) are electrically connected to the first electrode (310/311/312, Figs. 1, 4-5, Para. 110) and the second electrode (320/321/322, Fig. 1, 4-5, Para. 110).
In view of such teachings of Xi and Cho, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form light emitting electrodes with the claimed electrode arrangements in order to control electrical functions such as the applied voltage across the light emitting electrodes and to form the structure containing multiple light emitting electrodes while minimizing loss (i.e. prevent shorts across the circuit) (see MPEP § 2144.07).

Regarding claim 3, Xi teaches,
the display device of claim 1, further comprising: 
a first contact electrode layer (CL1, Fig. 2B, Para. 47) interposed between the first electrode (CO1, Figs. 1E and 2B, Para. 22, 36, and 41) and the second insulating layer (168, Fig. 2B, Para. 45), 
wherein the first contact electrode layer (CL1) comprises a first contact electrode contacting one end region of the first light emitting element (LED1, Fig. 2B, Para. 22, 38, and 42) and the first electrode (CO1), and a second contact electrode (CL2, Fig. 2B, Para. 49) filling the at least one first opening (wherein CL1 and CL2 fill openings in insulating layer 150, Fig. 2B).
Referring to Cho, Cho analogously teaches, 
the display device of claim 1, further comprising: 
a first contact electrode layer (361, Figs. 1, 2, and 4, Para. 63) interposed between the first electrode (310, wherein 311 is the bottommost layer, Figs. 4-5) and the second insulating layer (520, Figs. 4-5, Para. 51), 
wherein the first contact electrode layer (361) comprises a first contact electrode contacting one end region of the first light emitting element (350, Fig. 4, Para. 63) and the first electrode (310), and a second contact electrode (362, Figs. 1, 2, and 4, Para. 63; see also wherein the driving voltage and the power supply voltage from electrodes 310 and 320 are transmitted to light emitting element 350, Para. 350) filling the at least one first opening (520P, Figs. 4-5, Para. 141).

Regarding claim 4, Xi teaches,
the second contact electrode (CL2, Fig. 2B, Para. 49), second light emitting element (LED2, Fig. 1E [wherein LED2 is formed substantially similar to LED 1, Fig. 2B], Para. 22, 38, and 42; see second/right portion of LED1, Fig. 1E), and the first electrode (CO1, Figs. 1E and 2B, Para. 22, 36, and 41).
Xi does not specifically disclose, 
the second light emitting element being in contact with the same first electrode.  
However, it is noted that Xi does teach, 
wherein the second contact electrode (CL2, Fig. 2B, Para. 49) is in contact with one end region of the second segment of light emitting element (LED1 [wherein LED1 has a segment on the left and a segment on the right], Fig. 1E) and the first electrode (CO1, Figs. 1E and 2B, Para. 22, 36, and 41).
Referring to Cho, Cho teaches,
the display device of claim 3, 
wherein the second contact electrode (362, Figs. 1, 2, and 4, Para. 63) is in contact with one end region of the second light emitting element (350_2, Figs. 2 and 4-5, Para. 78) and the first electrode (310/311/312, Figs. 4-5, Para. 110; see wherein the plurality of light emitting devices 350 [comprising first and second light emitting devices 350_1 and 350_2, respectively] is in contact with first and second electrodes 310 and 320, respectively, Figs. 1-2 and 4-5).
In view of such teachings of Xi and Cho, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the claimed electrode electrical connections across the light emitting elements to form electrical contact with the power supply for the transistor to receive signals for the intended function of the light emitting device; such as utilizing the p-type semiconductor side or n-type semiconductor side of the light emitting device to push signals in a specific direction and frequency (see MPEP § 2144.07).

Regarding claim 5, Xi teaches,
the first light emitting element (LED1, Fig. 2B, Para. 22, 38, and 42) and the second electrode (CO5, Figs. 1E and 2B, Para. 22, 37, and 41) being electrically connected.
Xi does not specifically disclose, 
a third contact electrode contacting the other end region of the first light emitting element.
Referring to Cho, Cho teaches, 
the display device of claim 3, further comprising: 
a third contact electrode (wherein the third contact electrode may be formed the same as the second contact electrode layer, 362, Figs. 1, 2, and 4, Para. 63, 140-141) contacting the other end region of the first light emitting element (350_1 [wherein 320 is the plurality of light emitting elements, Fig. 4], Figs. 2 and 4, Para. 78) and the second electrode (320/321/322, Fig. 4-5, Para. 110).
In view of such teachings of Xi and Cho, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form another contact electrode separate from the first contact electrode to electrically insulate the components from undesirable leakage or shorts in the circuit formed (see MPEP § 2144.07).

Regarding claim 8, Xi teaches,
the display device of claim 3, 
wherein the first contact electrode (CL1, Fig. 2B, Para. 47) and the second contact electrode (CL2, Fig. 2B, Para. 49) are spaced from each other (Fig. 2B).
Referring to Cho, Cho analogously teaches, 
the display device of claim 3, 
wherein the first contact electrode (312, Figs. 4-5, Para. 123) and the second contact electrode (322 of 320, Figs. 1, 4-5, Para. 110) are spaced from each other (Figs. 4-5).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xi and further in view of Cho and Nozawa et al. [US 2017/0222186 A1] (hereinafter Nozawa).

Regarding claim 11, Xi teaches,
at least one second opening (gap in 168, Fig. 2B) and the second light emitting element (LED2, Fig. 1E [wherein LED2 is formed substantially similar to LED 1, Fig. 2B], Para. 22, 38, and 42).
However, Xi does not specifically disclose, 
wherein a diameter of the at least one second opening is smaller than a length of the second light emitting element.
Referring to Nozawa, Nozawa teaches, 
the display device of claim 1, wherein a diameter of the at least one second opening (gap in LD exposing LC/LB, Figs. 3-4) is smaller than a length of the second light emitting element (45, wherein the gap in LD is significantly smaller than the length of 45, Figs. 3-4).
In view of such teachings of Xi, Cho, and Nozawa , 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the claimed electrode electrical connections across the light emitting elements to have openings smaller than the length of the light emitting element to enable contact with one side of the element without causing a short or undesired contacts across the laterally formed light emitting element structure (see MPEP § 2144.07).

Allowable Subject Matter

Claims 6-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 6 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the third contact electrode is in contact with the other end region of the second light emitting element through the at least one second opening,” 
in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Regarding dependent Claim 9 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the third light emitting element does not overlap at least one of the at least one first opening and the at least one second opening,” 
in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim 12 is allowed.  The following is an examiner’s statement of reasons for allowance: 
the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “a second light emitting element on the second insulating layer; and a second contact electrode layer on the second electrode and the first contact electrode layer,” 
in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 13-20 are allowed as being dependent upon an allowed base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Chang			[US 2008/0186288 A1]
Chen et al. 		[US 2020/0044116 A1]
Im et al. 		[US 2019/0173034 A1]
Kim et al. 		[US 2018/0175009 A1]
Kim et al. 		[US 2018/0175106 A1]
	Kwag et al. 		[US 2022/0037568 A1]
	Lee et al.		[US 2018/0151643 A1]
Li et al. 			[US 2021/0288217 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819